MEMORANDUM ***
Pedro Alfonso Sosa, his wife and children," natives and citizens of Colombia, petition for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of the Immigration Judge’s (“IJ”) denial of their application for asylum, withholding of removal and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252 and review for substantial evidence. See Jahed v. INS, 356 F.3d 991, 996 (9th Cir.2004). We deny the petition for review.
Substantial evidence supports the IJ’s decision that the guerilla group’s extortion efforts do not constitute persecution on account of a protected ground. See INS v. Elias-Zacarias, 502 U.S. 478, 483-84, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992).
Because Sosa fails to establish a well-founded fear of persecution, he necessarily fails to meet the higher standard under withholding of removal. See Chanco v. INS, 82 F.3d 298, 303 (9th Cir.1996).
Substantial evidence also supports the IJ’s determination that it is not more likely than not that Sosa will be tortured upon *573returning to Colombia. See Gui v. INS, 280 F.3d 1217, 1230 (9th Cir.2002).
The voluntary departure period was stayed, and that stay will expire upon issuance of the mandate. See Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.